Citation Nr: 0635753	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-20 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to November 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
hearing loss, tinnitus, and PTSD.  

In October 2006, the veteran's representative filed a motion 
to advance this case on the docket, based on the veteran's 
age.  In November 2006, the Board granted the motion, 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
current hearing loss and tinnitus are causally related to 
noise exposure during his combat service.

2.  The most probative evidence of record indicates that the 
veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, bilateral 
hearing loss and tinnitus were incurred as a result of his 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.303 (2006). 

2.  PTSD was not incurred during active service. 38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a June 2002 letter issued prior to the 
initial decision on his claims, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This information was 
reiterated in a subsequent June 2004 VCAA letter.  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  In that regard, although the veteran 
was not fully advised Dingess/Hartmann elements (1), (4), and 
(5) such elements are not at issue in this case.  In 
addition, in light of the favorable decision below regarding 
the veteran's claims of service connection for hearing loss 
and tinnitus, it is clear that no prejudice has resulted from 
any notification deficiencies.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are post-service VA clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  The 
veteran has also been afforded VA medical examinations in 
connection with his claims.  38 C.F.R. § 3.159(c)(4) (2006).  
The Board finds that the reports of these examinations 
provide the necessary medical opinions and were based on a 
review of the veteran's claims folder.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss, tinnitus, or a 
psychiatric disorder.  At his November 1947 service discharge 
medical examination, whispered and spoken voice tests 
revealed hearing acuity of 15/15, bilaterally.  

The veteran's service personnel records show that he served 
aboard the USS Evans during service and participated in the 
capture and occupation of Iwo Jima, as well as the liberation 
and occupation of the Philippine Islands.  

In May 2002, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss, tinnitus, and PTSD.  With respect to his hearing loss 
and tinnitus, the veteran indicated that it was his belief 
that such conditions were incurred during service as a result 
of acoustic trauma.  He reported significant noise exposure 
during service, including firing of large guns, explosions, 
and Kamikaze attacks.  He indicated that he had been deafened 
and had had ringing in his ears on several occasions during 
service.  He also indicated that he had experienced decreased 
hearing acuity and tinnitus since that time.  

With respect to his PTSD, the veteran indicated that during 
his tour of duty aboard the USS Evans, the ship was subject 
to attacks on numerous occasions and sustained many 
casualties.  The veteran described in detail his combat 
experiences and noted that many of his fellow soldiers had 
been wounded and killed; his duties included organizing 
charred bodies for burial after attacks.  The veteran 
indicated that he had many memories of his combat experiences 
and felt that such memories would haunt him until the day he 
died.  

In connection with his claim, the veteran was afforded a VA 
audiological examination in January 2003.  He reported a 
history of hearing loss and tinnitus for many years.  He 
reported significant noise exposure during service, as well 
as significant post-service occupational and recreational 
noise exposure.  Specifically, he indicated that he had 
worked in a steel mill for 34 years after service and also 
hunted recreationally.  Audiometric testing showed that the 
veteran's right ear hearing acuity was 25, 25, 50, 75 and 75 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 20, 25, 35, 
85, and 90 decibels at the same tested frequencies.  Speech 
recognition was 96 percent correct, bilaterally.  

After examining the veteran and reviewing the claims folder, 
the examiner diagnosed hearing loss and tinnitus.  He 
indicated that it was clear that the veteran had been exposed 
to blast overpressures in the military that were sufficient 
to cause hearing loss.  He further noted that the veteran was 
also exposed to acoustic trauma after his separation from 
service.  The examiner indicated that it was "not possible 
to tease out the effects of different types of noise exposure 
on hearing loss."  Nonetheless, he concluded that the 
veteran's current hearing loss and tinnitus were less likely 
due to service and more likely due to post-service 
occupational and recreational noise exposure.  

The veteran was thereafter provided a VA psychiatric 
examination in March 2004.  The examiner noted that he had 
reviewed the veteran's claims folder, including his stressor 
statement, in connection with the examination.  In that 
regard, he noted the veteran's service in the South Pacific 
during World War II.  The veteran reported that he thought 
about his war experiences occasionally.  Mental status 
examination revealed that the veteran was oriented to person, 
place and time.  He spoke clearly and his answers were 
coherent and relevant.  His affect reflected a full range and 
he denied hallucinations and delusions.  His remote and 
recent memory was good.  After examining the veteran, the 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD.  

Thereafter the RO obtained VA clinical records dated from 
February 2003 to April 2004.  These records show that the 
veteran was treated during this period for multiple medical 
conditions.  However, the records are negative for diagnoses 
of PTSD.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2006), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

Hearing loss and tinnitus

The veteran contends that he developed hearing loss and 
tinnitus as a result of exposure to acoustic trauma in 
service.  Although the veteran's service medical records are 
negative for notations of hearing loss and tinnitus, the 
veteran has provided very credible statements of significant 
noise exposure during service, including during Kamikaze 
attacks, explosions, and large gun fire.  

The veteran's service personnel records confirm that he 
served aboard the USS Evans during World War II.  The 
valorous service of this ship and her crew is well 
documented.  The veteran's personnel records further confirm 
that he participated in the capture and occupation of Iwo 
Jima, as well as the liberation and occupation of the 
Philippine Islands.  

Where, as here, a veteran engaged in combat with the enemy in 
active service, satisfactory lay evidence that an injury or 
disease was incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, condition or hardships of such 
service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006); see also Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Under the facts of this 
case, the Board finds that there is clear evidence to 
conclude that the veteran sustained acoustic trauma in combat 
service.  

However, the provisions of 38 U.S.C.A. 1154(b) only provide 
an evidentiary presumption concerning events in service; they 
do not provide a substitute for evidence of a causal nexus 
between a combat service injury and a current disability.  
Collette, 82 F.3d at 392.  In other words, the record must 
contain probative evidence of a link between the veteran's 
current hearing loss and tinnitus and his in-service acoustic 
trauma.  

In this case, in January 2003, after reviewing the veteran's 
claims folder, a VA examiner indicated that it was his 
opinion that the veteran sustained sufficient acoustic trauma 
in service to cause hearing loss and tinnitus.  He indicated, 
however, that the veteran had also been exposed to post-
service acoustic trauma; thus, it was not possible to 
conclude what portion of the veteran's hearing disability was 
due to in-service noise exposure and what portion was due to 
post-service noise exposure.  

While the Board notes that the examiner concluded that the 
veteran's hearing loss and tinnitus were less likely due to 
his in-service acoustic trauma and more likely due to post-
service noise exposure, he did not give a rationale for his 
opinion in this regard.  Rather, it appears that his ultimate 
reasoning was that, given the available evidence, the 
ultimate cause of the veteran's hearing loss and tinnitus 
cannot be known to a certainty.  

Certainty, however, is not required.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  As noted above, under the benefit-
of-the-doubt rule, for the veteran to prevail, there need not 
be a preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert, 
1 Vet. App. at 54.  Given the evidence discussed above, the 
Board finds that such a conclusion cannot be reached in this 
case.  

Rather, the Board finds that the record contains satisfactory 
lay evidence that the veteran sustained acoustic trauma 
during combat, as well as a medical opinion to the effect 
that such trauma was sufficient to cause a hearing 
disability.  Based on this evidence, and affording the 
veteran the benefit of the doubt, the Board finds that 
service-connection for hearing loss and tinnitus is 
warranted. 


PTSD

The veteran also seeks service connection for PTSD, which he 
indicates developed as a result of his combat experiences 
during his tour of duty aboard the USS Evans.  The veteran 
indicated that his ship sustained numerous enemy attacks 
during this period, resulting in many injuries and deaths.  

As set forth above, service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
the applicable criteria; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006); Anglin v. West, 11 Vet. App. 361, 367 (1998).

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against a finding that the veteran currently has PTSD.  As 
a result, element (1) has not been met and service connection 
for PTSD must be denied.

In that regard, the Board notes that a careful review of the 
record reveals no diagnosis of PTSD.  In fact, the veteran 
underwent VA psychiatric examination in March 2004 for the 
specific purpose of determining whether he had PTSD as a 
result of his in-service combat experiences.  As set forth 
above, after examining the veteran and reviewing his claims 
folder and reported stressors, the examiner concluded that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  

The Board assigns the March 2004 VA medical opinion great 
probative weight.  The opinion was rendered by a physician 
who actually examined the veteran and reviewed his claims 
folder, including his reported in-service combat stressors.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Despite 
these significant stressors, the examiner concluded that the 
veteran did not have PTSD.  Moreover, the Board notes that 
the other medical evidence of record is entirely negative for 
a diagnosis of PTSD.  

The Court has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  As the probative 
evidence shows that the veteran does not currently have PTSD, 
the Board finds that his claim of service connection for this 
disability must be denied.

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD due to the 
combat experiences he has described.  While the record 
clearly supports his accounts of in-service combat stressors, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's own statements are not probative 
evidence that he has PTSD.

In closing, the Board wishes to emphasize that its denial of 
this claim is not based on the lack of a stressor in service.  
The veteran's honorable combat service during World War II 
service is gratefully acknowledged.  However, as set forth 
above, the competent and probative evidence reflects that the 
veteran does not currently have PTSD as a result of his in-
service experiences.  This is the reason for the denial of 
his claim.  


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for PTSD is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


